FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 4, 2022

                                     No. 04-21-00436-CV

                  IN RE THOMAS TERAN AND RUIZ AND SONS, INC.

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI02455
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Beth Watkins, Justice
              Lori I. Valenzuela, Justice

        On February 25, 2022, relators filed a “Motion for Emergency Temporary Stay of
Depositions Beginning March 8, 2022 and Trial Set April 8, 2022.” After consideration,
relators’ motion is GRANTED. We ORDER the depositions of the following witnesses
stayed until further order of this court:

                 Dr. Janya M. Mercado (deposition currently scheduled for March 8,
                  2022 at 2:00 P.M.);
                 Dr. Michael Leonard (currently scheduled for April 1, 2022 at 11:00
                  A.M.);
                 Haskel Hoine, Ph.D. (currently scheduled for April 6, 2022 at 11:00
                  A.M.);
                 Eric J. Brahin, M.D., M.S.E. (currently scheduled for April 8, 2022 at
                  8:30 A.M.).

        We further ORDER the trial in this cause, currently set for April 8, 2022, stayed
until further order of this court. The real party in interest and the plaintiff in the
underlying cause may file a response to relators’ motion by March 14, 2022.
                                                FILE COPY

It is so ORDERED March 4, 2022.
                                         PER CURIAM


ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT